DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/22 has been entered.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 16 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of manufacturing a semiconductor structure comprising: 

the chamfer being formed to have a second length in the length direction of the connection terminal, the second length being greater than the first length, in combination with the rest of claim limitations as claimed and defined by the Applicant.   In the reference of record Stolze (USPGPUB DOCUMENT: 20090194884) discloses in Fig 11-13 a method of manufacturing a semiconductor device, the method comprising:
 preparing a contact member(100/103), which has a cylindrical
through-hole(inner diameter of 103) therein, and a column-shaped connection terminal(200), which has a polygonal shape(see Fig 12) in a cross-sectional view along a length direction thereof, wherein a length of a diagonal(D200)[0040] of the polygonal shape(see Fig 12)[0040] is greater than an inner diameter of the  through-hole(inner diameter of 103);
forming at each corner of the connection terminal(200) having a curvature (see rounded corner of 200) so as to fit an inner surface [0040] of the through-hole(inner diameter of 103); and
press-fitting(insertion)[0040] the connection terminal(200) into the  through-hole(inner diameter of 103) of the contact member(100/103) but does not disclose the relationship of the contact member has a first length in a length direction thereof parallel to the length direction of the connection terminal; the chamfer being formed to have a second length in the length direction of the connection terminal, the second length being greater than the first length.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

Claims 7-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: 
the contact member having a first length in a length direction thereof; said each chamfer having a second length in a length direction of the connection terminal parallel to the length direction of the contact member, the second length being greater than the first length, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Stolze (USPGPUB DOCUMENT: 20090194884) discloses in Fig 11-13 discloses in Fig 11-13 a semiconductor device, comprising:
a contact member(100/103) having a cylindrical through-hole(inner diameter of 103) therein; and
a column-shaped connection terminal(200) which has a
polygonal shape(see Fig 12) in a cross-sectional view along a length direction thereof, having a curvature(see Fig 12) so as to fit an inner surface of the through-hole(inner diameter of 103), at each corner of the polygonal shape, each corner contacting with the inner  surface (see Fig 12)[0040] of the through-hole(inner diameter of 103) of the contact member(100/103) by the connection terminal(200) being press-fitted(insertion)[0040] into the through-hole(inner diameter of 103) but does not disclose the relationship the contact member having a first length in a length direction thereof; said each chamfer having a second length in a length direction of the connection terminal parallel to the length direction of the contact member, the second length being .




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819